Title: To James Madison from John Mullowny, 26 December 1810 (Abstract)
From: Mullowny, John
To: Madison, James


26 December 1810, Philadelphia. Sends JM a pitcher made at the Washington Pottery in Philadelphia, a business he opened on 4 Mar. with an Englishman, James Charleton. The pottery has about $15,000 in capital and makes about $150 per week. It will be extended when workmen and boys who can be “taught the art of manufacturing as in England” are obtained. Solicits JM’s support for the enterprise.
